Freeman, J.,
delivered the following dissenting opinion :
The town lots were bought in by the trustee, by virtue of the 66th section of the act of 1873, or else there is no authority for them being bought at all. They are bid off for the use of State or county — in this case taxing district, by trustee, in name of the State — by virtue of that act, as applied to the taxing district by act of 1879.
The fees are charged and to be paid under the 78th section of act of 1873. That section provides: The comptroller of the treasury shall issue his warrant for fees of sheriff, clerk and printer, on all sales of land, to the treasurer of the State, said fees to be as follows, viz.: Sheriff’s fee, fifty cents; printer’s fee, one dollar; clerk’s fee, one dollar, for each separate lot or parcel of land.
The taxing district has no authority to collect taxes or buy land, by the act creating it. To render a judgment in this case is to fix a liability not only without authority of law, but in the very face of the specific enactment of the Legislature. , It may be a *616case where the taxing district ought to pay, but I think it certain that it is a case where no law fixes such a liability, and I am not authorized to make such a law.
McFarlaND, J.,
said:
I agree with Judge Freeman, that there is no authority for rendering judgment in this casé against the “taxing district.” However strongly we may be convinced that the law ought to so provide, still it has not so provided.